DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 8, 13, 14, 26-30, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over VELEV et al (US 2021/0153070) in view of RACZ et al (US 2020/0322909)
Regarding claim 1, VELEV et al (US 2021/0153070) discloses method performed by a first network node, the method comprising: 
generating a timestamp associated with downlink data to be transmitted (VELEV: Fig. 8, Fig. 4, ¶88, ¶194, UPF generates a time stamp and include the time stamp in a DL data packet); and 
transmitting the downlink data with the timestamp to a second network node which transmits the downlink data according to quality of Service parameters characteristics for satisfying a time control requirement (VELEV: Fig. 8, Fig. 4, ¶194-195, DL data is transmitted in the downlink direction to a RAN node which is transmitted in the downlink direction by the RAN node; ¶196-199, ¶164, timestamp is downlink in a downlink data packet (PDU) corresponding to a QoS; the time stamp indicates a current time at the UPF when the PDU is transmitted by the UPF; this time stamped PDU is transmitted to the RAN node from the UPF for determining if the QoS parameters (i.e. jitter) is satisfied).
VELEV remains silent regarding the transmission of the downlink data according to the timestamp.
However, RACZ et al (US 2020/0322909) discloses the transmission of the downlink data according to the timestamp (RACZ: ¶91-104, a downlink packet is received and based on the time stamp of the packet, it is forwarded in the downlink direction).
A person of ordinary skill in the art working with the invention of VELEV modified by KIM would have been motivated to use the teachings of RACZ as it supports jitter and delay mitigation which is a goal in common with VELEV’s invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VELEV modified by KIM with teachings of RACZ in order to improve delay and jitter mitigation and improve QoS.

Regarding claim 2, VELEV modified by RACZ discloses method of claim 1, wherein the timestamp is transmitted in a downlink data packet corresponding to a quality of service (QoS) flow (VELEV: ¶194, timestamp is downlink in a downlink data packet (PDU) corresponding to a QoS).



Regarding claim 4, VELEV discloses a method performed by a first network node, the method comprising: receiving uplink or downlink data and a timestamp associated with the uplink or downlink data (VELEV: Fig. 8, Fig. 9, Fig. 5, ¶117, ¶205, ¶195, RAN node (access network node) receiving uplink data/downlink data and a timestamp associated with the uplink/downlink data);
determining time control information corresponding to a quality of service (QoS) flow in which the uplink or downlink data is received (VELEV: Fig. 8, Fig. 4, ¶194-195, ¶198, a time stamp is determined and timing information including delay information is determined for DL and UL data in form of a QoS monitoring reports); and 
transmitting the downlink data with the timestamp to a wireless communication device or a second network node according to the time control information for satisfying a time control requirement (VELEV: Fig. 8, Fig. 4, ¶194-195, DL data is transmitted in the downlink direction from a RAN with the time stamp to a downlink node; this transmission is based on the timing requirement by the QoS).
VELEV remains silent regarding the transmission of the downlink data according to the timestamp.
However, RACZ et al (US 2020/0322909) discloses the transmission of the downlink data according to the timestamp (RACZ: ¶91-104, a downlink packet is received and based on the time stamp of the packet, it is forwarded in the downlink direction).
A person of ordinary skill in the art working with the invention of VELEV modified by KIM would have been motivated to use the teachings of RACZ as it supports jitter and delay mitigation which is a goal in common with VELEV’s invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VELEV modified by KIM with teachings of RACZ in order to improve delay and jitter mitigation and improve QoS.

Regarding claim 8, VELEV discloses a method performed by a wireless communication device, the method comprising: generating a timestamp associated with uplink data to be transmitted; and transmitting uplink data along with the timestamp to a first network node, for satisfying a time control requirement (VELEV: Fig. 9, ¶203-205, ¶207, ¶202, UE/child/downlink node generates uplink timestamp associated with the uplink PDU (data) and transmitting the timestamp to a RAN network node; the PDU is sent to the RAN node and in turn to a UPF for satisfying a delay/jitter requirement associated with the QoS).
VELEV remains silent regarding the transmitting the uplink data according to the time stamp which schedules the transmission of the uplink data with the time stamp. 
However, RACZ et al (US 2020/0322909) discloses the transmission of the uplink data according to the timestamp which schedules the transmission of the uplink data with the time stamp.  (RACZ: ¶88-91, Fig. 3, a uplink packet is received and based on the time stamp of the packet, it is forwarded in the uplink direction).
A person of ordinary skill in the art working with the invention of VELEV modified by KIM would have been motivated to use the teachings of RACZ as it supports jitter and delay mitigation which is a goal in common with VELEV’s invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VELEV modified by KIM with teachings of RACZ in order to improve delay and jitter mitigation and improve QoS.

Regarding claim 13, VELEV modified by RACZ discloses method of claim 4, wherein the second network node transmits the uplink data to a third network node (VELEV: Fig. 9, ¶210, the RAN node sends the uplink data with the SN to the UPF (second network node) which then sends the UL data to AF 230).

Regarding claim 14, VELEV modified by RACZ discloses method of claim 13, wherein the timestamp is used by the second network node to determine whether the uplink data satisfies a time control requirement corresponding to the QoS flow (VELEV: Fig. 9, ¶207, ¶209-210, UPF determines whether the uplink data satisfies a time control requirement i.e. jitter, Delay and other QoS requirements including the PDB).

Regarding claim 26, VELEV modified by RACZ discloses network node configured to carry out the method of claim 1 (VELEV: Fig. 4, ¶88, UPF node).

Regarding claim 27, VELEV modified by RACZ discloses wireless communication device configured to carry out the method of claim 8 (VELEV: Fig. 3, Fig. 9, Fig. 8, UE node).

Regarding claim 28, VELEV modified by RACZ discloses non-transitory computer-readable medium having stored thereon computer-executable instructions for carrying out the method of claim 1 (VELEV: ¶29-30, computer readable medium used to implement the embodiments of the invention).

Regarding claim 29, VELEV modified by RACZ discloses network node configured to carry out the method of claim 4 (VELEV: Fig. 5, Fig. 9, Fig. 8, ¶117, access network apparatus/node).

Regarding claim 30, VELEV modified by RACZ discloses non-transitory computer-readable medium having stored thereon computer- executable instructions for carrying out the method of claim 4 (VELEV: ¶29-30, computer readable medium used to implement the embodiments of the invention).


Regarding claim 33, VELEV modified by RACZ discloses method of claim 31, wherein the downlink data is transmitted with the timestamp to a wireless communication device (VELEV: Fig. 8, ¶195, PDU with time stamp is transmitted from the first node to the UE ).

Regarding claim 34, VELEV modified by RACZ discloses method of claim 33, wherein the timestamp is used by the wireless communication device to determine whether the downlink data satisfies a time control requirement corresponding to a quality of service (QoS) flow in which the downlink data is transmitted (VELEV: ¶198, UE calculates a QoS report indicating whether the QoS flow requirement is satisfied).




Claim 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VELEV modified by RACZ as applied to claim 8/11 above, further in view of LARSSON et al (US 2015/0289287)
Regarding claim 10, 12,  VELEV discloses a method of claim 8/11, further comprising: transmitting a request for uplink transmission resource to the first network node (VELEV: Fig. 7A, Fig. 8, the UE sending an uplink connection request).
VELEV modified by RACZ remains silent regarding the request carrying the timestamp.
However, LARSSON discloses request carrying the timestamp  (LARSSON: ¶54, a request for resources include a time-stamp).
A person of ordinary skill in the art working with the invention of VELEV modified by RACZ would have been motivated to use the teachings of PARK as it provides a way to indicate a timing of data available at the buffer of the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VELEV modified by RACZ with teachings of PARK in order to improve the resource management by the network.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    386
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    611
    970
    media_image2.png
    Greyscale


”
Examiner respectfully disagrees with the above arguments. Applicants take a position that VELEV does not disclose “transmitting downlink data with the time stamp to a second network node which transmits the downlink data according to the time stamp and the QoS parameter characteristics for satisfying a time control requirement.”
Examiner submits that VELEV in ¶194 discloses the UPF (first network node) transmits the PDU with time stamp to a downlink node, RAN node. It states:
 [0194] At some point after establishing the data connection (here a PDU session), the UPF 225 processes a DL data packet received from the AF 230 over N6 interface (see signaling 810) and the UPF 225 determines (e.g., based on the Packet Detection Rules) the QoS flow and the corresponding N3 tunnel to be used to transmit the packet to the (R)AN node. Moreover, because the QoS monitoring has been setup (refer to block 805), the UPF 225 determines (e.g., according to the marking pattern/frequency) whether to mark the DL data packet. In the depicted embodiment, the UPF 225 marks the DL data packet by including a global time-stamp, such as a GPS time-stamp. In certain embodiments, the UPF 225 may include an indication for packet delivery report (or alternatively the indication can be for QoS monitoring or QoS measurement required). The UPF 225 sends the marked (e.g., modified) DL data packet to the (R)AN node 210 (see signaling 815).

This is equivalent to: “transmitting downlink data with the time stamp to a second network node…” Furthermore, VELEV discloses in ¶195 that RAN node forwards/transmits the downlink data according to a QoS timing requirement to be met.

[0195] Having received the marked (modified) DL data packet, the (R)AN node 210 transmits the DL user data to the UE 205, e.g., over the radio interface (see signaling 820). Note that, when the DL packet arrives at (R)AN node 210, the (R)AN node 210 can include the GPS time-stamp in a header of a Uu-interface protocol, e.g., in PDCP or SDAP. In certain embodiments, e.g., where the packet error rate (PER) is being monitored at the UPF 225, the (R)AN node 210 may immediately send a DL data delivery report (or a similar message) to the UPF 225 (see signaling 835) after successful transmission of the DL packet. Note that the DL packet error rate (PER) may be determined at the UE 205 on layers higher than the 3GPP transport, i.e., TCP UDP/RTSP. Therefore, it is possible to measure the DL PER in the network, whereas two alternatives are described as follows. In one alternative, the PER may be measured at the (R)AN node 210, e.g., as described in the first network procedure 600 where the (R)AN node 210 determines whether a DL packet is successfully transmitted to the UE 205 (see block 825). In this alternative, the (R)AN node 210 may signal the measured PER directly to the SMF 220 using the Notification procedure (see signaling 830).
 
[0198] When the UE 205 receives the DL data, the UE 205 may then calculate the downlink delay (DL PDB) based on the global (e.g., GPS) time-stamp from the DL packet and a current (e.g., GPS) clock time in the UE 205. After gathering information over some time period or based on some event, the UE 205 determines one or more DL QoS parameters (see block 830) and creates a DL QoS monitoring report. The DL QoS parameters monitored by the UE 205 may include one or more of: DL delay, DL PDB, DL PDB-jitter, and the like. In some embodiments, the UE 205 may measure the PDB jitter by measuring the PDB for several consecutive DL packets. Alternatively, the UPF 225 may measure the PDB for non-consecutive DL packets, e.g., 10.sup.th DL packets. In both cases, the UE 205 compares the DL PDB measurements and determines the PDB-jitter.

VELEV remains silent regarding the transmission of the downlink data according to the timestamp.
However, newly cited reference, RACZ et al (US 2020/0322909) discloses the transmission of the downlink data according to the timestamp (RACZ: ¶91-104, a downlink packet is received and based on the time stamp of the packet, it is forwarded in the downlink direction).
A person of ordinary skill in the art working with the invention of VELEV modified by KIM would have been motivated to use the teachings of RACZ as it supports jitter and delay mitigation which is a goal in common with VELEV’s invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VELEV modified by KIM with teachings of RACZ in order to improve delay and jitter mitigation and improve QoS.
This also occurs in the uplink direction. See ¶204-209 below:
[0204] The UE 205 transmits the marked (e.g., modified) UL data packet, e.g., with the prepended header, to the (R)AN node 210 (see signaling 915). In one embodiment, GPS time-stamp information is conveyed in the header information of a PDCP Data PDU or of a SDAP Data PDU. …

[0206] Next, the (R)AN node 210 sends the UL data to the UPF 225, e.g., encapsulated in GTP-U PDU, and includes the GPS time-stamp (and optionally the PER) in the uplink packet header on the N3 interface (see signaling 920), e.g., in the GTP-U PDU header. While the depicted embodiment does not use an intermediate UPF, note that it is possible to have a N9 interface between an intermediate UPF (e.g., uplink classifier or branching node function) and UPF anchor (PSA). In such case, the GPS time-stamp (and PER information, where applicable) from the N3 interface packet header is copied in the N9 interface packet header. In the depicted embodiment, it is assumed that the UPF 225 is the PSA.

[0207] The UPF 225 receives the UL data packet and forwards it to the AF 230 (see signaling 925). When the UPF 225 receives the packet, the UPF 225 determines the UL transmission latency (e.g., calculates measured UL PDB). The UPF 225 compares the GPS-time included in the GTP-U PDU header (i.e., the transmission time at UE 205) with the reception GPS-time at UPF, and by this comparison the UPF 225 determines the measured UL delay (and/or calculates measured UL PDB). Note that the GPS time-stamp may not be included in each packet; rather, the UE 205 may include the GPS time-stamp, e.g., every 5.sup.th or 10.sup.th packet according to the configured marking pattern, e.g., as configured by the SMF 220.

[0209] Moreover, the UPF 225 (having the role of PSA) determines the uplink QoS measurement(s), such as Delay, Jitter, and/or PER (see block 935). In some embodiments, the UPF 225 calculates the uplink delay jitter by comparing the actual uplink transmission delay of each marked uplink packet. The uplink PER also may be calculated in the UPF 225 if the UPF 225 is inspecting (e.g., deep packet inspection in the uplink) the sequence numbers of the transport protocol (e.g., TCP or SCTP).

VELEV remains silent regarding the transmitting the uplink data according to the time stamp which schedules the transmission of the uplink data with the time stamp. 
However, RACZ et al (US 2020/0322909) discloses the transmission of the uplink data according to the timestamp which schedules the transmission of the uplink data with the time stamp.  (RACZ: ¶88-91, Fig. 3, a uplink packet is received and based on the time stamp of the packet, it is forwarded in the uplink direction).
A person of ordinary skill in the art working with the invention of VELEV modified by KIM would have been motivated to use the teachings of RACZ as it supports jitter and delay mitigation which is a goal in common with VELEV’s invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VELEV modified by KIM with teachings of RACZ in order to improve delay and jitter mitigation and improve QoS.
All remaining arguments are based on the arguments above and are fully addressed to as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461